       Case 20-33109
       Case 20-33109 Document
                     Document 7-2
                              32 Filed
                                  Filed in
                                         onTXSB  on 06/25/20
                                            06/20/20 in TXSB Page
                                                             Page 11 of
                                                                     of 66



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                                 ENTERED
                                                                                               06/25/2020
IN RE:                                           §          Chapter 11
                                                 §
Juniper Specialty Products LLC,                  §
SGCE LLC                                         §          CASE NO. 20-33109
                                                 §          CASE NO. 20-33110
Debtors.
                                                            (Joint Administration Requested)

  INTERIM ORDER GRANTING DEBTORS’S MOTION FOR AN INTERIM AND
  FINAL ORDER (1) PROHIBITING UTILITY COMPANIES FROM ALTERING,
  REFUSING OR DISCONTINUING SERVICE TO THE DEBTORS; (2) DEEMING
UTILITY COMPANIES ADEQUATELY ASSURED OF FUTURE PAYMENT; AND (3)
     ESTABLISHING PROCEDURES FOR DETERMINING REQUESTS FOR
                 ADDITIONAL ADEQUATE ASSURANCE

       Upon consideration of the Emergency Motion for entry of an interim and final order (i)

prohibiting utility companies from altering, refusing or discontinuing service to the Debtors; (ii)

deeming utility companies adequately assured of future payment; and (iii) establishing

procedures for determining requests for additional adequate assurance (the “Motion”), filed by

Juniper Specialty Products LLC. and SGCE LLC.(together, the “Debtors”); the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §

1334 ; and due and proper notice of the Motion having been provided; and the

relief requested being in the best interests of the Debtors and its estate and creditors; and the

Court having reviewed the Motion; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and upon all of

the proceedings had before the Court and after due deliberation and sufficient cause therefore; it

is hereby



      ORDERED that all capitalized terms not otherwise defined herein shall have the meanings

                                                1
          Case 20-33109
          Case 20-33109 Document
                        Document 7-2
                                 32 Filed
                                     Filed in
                                            onTXSB  on 06/25/20
                                               06/20/20 in TXSB Page
                                                                Page 22 of
                                                                        of 66



ascribed to such terms as set forth in the Motion; and it is further


          ORDERED that the Debtors is authorized to pay, post-petition, in accordance with its pre-

petition practices, all undisputed invoices for utility services provided by the Utility Companies

to the Debtors, including the payment of amounts for the “stub” period of pre-petition utility

service without the necessity for separate billings; and it is further


          ORDERED that the Debtors is authorized to make a cash deposit to each requesting

Utility Company in the respective, proposed amounts as set forth on Exhibit A to the Motion

(the “Adequate Assurance Deposit”), provided that the Utility Company makes a request for

adequate assurance under Section 366 of the Bankruptcy Code in writing (the “InitialRequest”)

no later than twenty (20) days after the Petition Date (the “Initial Request Deadline”); and it is

further


          ORDERED that any Utility Company that requests and accepts a proposed Adequate

Assurance Deposit shall be deemed to acknowledge and admit that such Adequate Assurance

Deposit is adequate assurance of payment satisfactory to the Utility Company within the meaning

of Section 366 of the Bankruptcy Code; and it is further


          ORDERED that, absent any further order of this Court, the Utility Companies are

prohibited from discontinuing, altering or refusing service on account of any unpaid pre-petition

charges or requiring payment of an additional deposit or receipt of other security in connection

with any unpaid pre-petition charges; and it is further


          ORDERED that, if a Utility Company is not satisfied with the proposed adequate

Assurance Deposit, the Utility Company must serve a written request (the “Additional Request”)

                                                  2
         Case 20-33109
         Case 20-33109 Document
                       Document 7-2
                                32 Filed
                                    Filed in
                                           onTXSB  on 06/25/20
                                              06/20/20 in TXSB Page
                                                               Page 33 of
                                                                       of 66



upon the Debtors and its counsel (as set forth below) setting forth the location(s) for which utility

services are provided, the account number(s) for such locations, the outstanding balance for

each account, a summary of the payment history on each account and an explanation of why the

proposed Adequate Assurance Deposit is inadequate assurance of payment; and it is further


        ORDERED that the Request must be delivered to Debtors’s counsel, Kilmer Crosby &

Quadros PLLC, 712 Main Street, Suite 1100, Houston, Texas 77002 (Attn: Brian

A. Kilmer, Esq.), so as to be actually received within twenty-five (25) days of the Petition

Date (the “Additional RequestDeadline”); and it is further


        ORDERED that, upon receipt by the Debtors of a Request at the addresses noted above,

the Debtors shall have the greater of either (i) ten (10) days from the receipt of such Request

or (ii) thirty (30) days after the Petition Date (the “Resolution Period”) to negotiate with

the requesting Utility Company to resolve the Request; and it is further


        ORDERED that the Resolution Period may be extended by agreement between the

parties; and it is further


        ORDERED that, without further order of the Court, the Debtors may enter into an

agreement granting additional adequate assurance to a Utility Company serving a timely Request

if the Debtors, in its discretion, determines that the Request is reasonable; and it is further


        ORDERED that, if the Debtors believes that a Request is unreasonable and is unable to

resolve the Request during the Resolution Period, then the Debtors shall, upon expiration of the

Resolution Period, request a hearing (the “Hearing Request”) before this Court seeking a

determination from the Court that the proposed Adequate Assurance Deposit, plus any additional

                                                   3
        Case 20-33109
        Case 20-33109 Document
                      Document 7-2
                               32 Filed
                                   Filed in
                                          onTXSB  on 06/25/20
                                             06/20/20 in TXSB Page
                                                              Page 44 of
                                                                      of 66



consideration offered by the Debtors, constitutes adequate assurance of payment within the

meaning of Section 366 of the Bankruptcy Code; and it is further


        ORDERED that, pending the Hearing Request, the Utility Company that is the subject of

the unresolved Request may not alter, refuse or discontinue services to the Debtors nor recover

or set off against a pre-petition deposit; and it is further


        ORDERED that any Utility Company that fails to make a timely Request shall be deemed

to have been provided with adequate assurance of payment within the meaning of Section 366 of

the Bankruptcy Code; and it is further


        ORDERED that, to the extent that any Utility Companies have been inadvertently omitted

from the list of Utility Companies set forth on Exhibit A to the Motion, the Debtors is authorized

to supplement the list without further order of the Court, so long as such request is made prior to

the expiration of 30 days from the petition date; and it is further


        ORDERED that, if the Debtors supplements the list of Utility Companies, the Debtors

will serve a copy of the Motion and this order on any Utility Company that is added to the

list by such a supplement (the “Supplemental Service”); and it is further




                                                    4
          Case 20-33109
          Case 20-33109 Document
                        Document 7-2
                                 32 Filed
                                     Filed in
                                            onTXSB  on 06/25/20
                                               06/20/20 in TXSB Page
                                                                Page 55 of
                                                                        of 66



          ORDERED that, if not already returned or applied, any Adequate Assurance Deposit

provided to any Utility Company be returned to the Debtors at the conclusion of the case; and it

is further


          ORDERED that the Debtors may terminate the services of any Utility Company by

providing written notice; and it is further


          ORDERED that nothing in this order or the Motion shall be deemed to constitute an

assumption of any executory contract under Section 365 of the Bankruptcy Code; and it is

further


          ORDERED that a final hearing to consider the Motion is scheduled for

July 16, 2020, at 10:00 a.m., Central Standard Time, before the undersigned United

States Bankruptcy Judge.       Any objections to the relief requested must be filed with the

Clerk of the Bankruptcy Court at least three (3) days before the Final Hearing on the

Motion. This Interim Order shall remain in effect notwithstanding any objection until further

Order of this Court; and it is further


          ORDERED that, pursuant to Rule 4001(b) of the Federal Rules of Bankruptcy Procedure,

the Debtors shall serve, within three (3) business days from the entry of this Order, a copy of this

                                                5
         Case 20-33109
         Case 20-33109 Document
                       Document 7-2
                                32 Filed
                                    Filed in
                                           onTXSB  on 06/25/20
                                              06/20/20 in TXSB Page
                                                               Page 66 of
                                                                       of 66



Order by United States mail, first class postage prepaid, upon the Utilities Companies listed on

Exhibit A to the Motion; the 30 largest unsecured creditors on a consolidated basis; the Office

of the United States Trustee for the Southern District of Texas; the United States Attorney’s

Office; to the extent required by the Bankruptcy Code, Bankruptcy Rules or Local Rules; and any

other party that has filed a request for notices with the Court since the filing of the Motion; and it

is further


        ORDERED that this Court shall, and hereby does, retain jurisdiction with respect to all

matters arising from or related to the implementation of this Order.


       SIGNED
     Signed:    this
             June 25, 17,
             October  2020_day
                          2018 of June, 2020.

                                                        ____________________________________
                                                                      Marvin Isgur
                                                            United States Bankruptcy Judge
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  6
